FILED 

                                                                   FEBRUARY 25, 2016 

                                                                 In the Office of the Clerk of Court 

                                                               WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


In the Matter of the Marriage of              )
                                              )         No. 33264-1-III
TRACY L. CORNElL,                             )
                                              )
                     Appellant,               )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
CORY S. CORNElL,                              )
                                              )
                     Respondent.              )

       SIDDOWAY, C.J. -    Tracy Corneil appeals a $934.14 judgment in favor of her ex-

husband, Cory Corneil, that was entered against wages owed her by her employer. The

judgment followed a writ of garnishment served by her husband in an effort to collect on

ajudgment entered in June 2001 in this marital dissolution action. Ms. Corneil's real

challenge is to earlier orders that fixed and extended the duration of Mr. Corneil's

judgment against her.

       She did not timely appeal the earlier orders and her notice of appeal of the

judgment against wages owed by her employer was also filed outside the time line

required by RAP 5.2. We dismiss the appeal.
No. 33264-1-III
In re Marriage ofCorneil


                    FACTS AND PROCEDURAL BACKGROUND

       Tracy Corneil and Cory Corneil divorced in 2001. The divorce decree awarded

Ms. Corneil the family home and awarded Mr. Corneil

       the sum of $11 ,250.00 representing his equity in the family home valued at
       $102,000.00 payable upon sale/or refinance of the home or when Cody
       Corneil turns 18 years old or graduates high school, whichever occurs later.

Clerk's Papers (CP) at 85. A judgment in the $11,250.00 amount was entered in

Mr. Corneil's favor, to bear interest of6 percent per annum.

       On November 15,2004, Ms. Corneil refinanced the home. To facilitate her

refinancing, Mr. Corneil signed a release of his lien against the home.

       In June 2012, Cody Corneil graduated from high school. Shortly after Cody's

graduation, Mr. Corneil reminded his ex-wife that the judgment was now due. She

initially acknowledged the debt, made a payment of $1 ,800.00, and sent Mr. Corneil a

note indicating that she wanted to pay the obligation off within a year.

       When no further payments were made, Mr. Corneil took action to garnish her

wages, only to receive a letter from her lawyer informing him that because he had

released his lien and more than 10 years had passed following entry of his judgment, the

judgment had ceased to be a lien or charge against his ex-wife. The letter informed him

that "[a]ny future attempt to collect on this judgment will be disputed and defended, and

my client will seek to recover her attorney fees and costs." CP at 22.




                                             2

No. 33264-1-111
In re Marriage ofCorneil


        Mr. Corneil then successfully procured an order from a commissioner of the

superior court determining that because his judgment against Ms. Corneil was not

enforceable until November 15, 2004, at the earliest (the date on which the lien was

released), the judgment was enforceable for at least the ensuing 10 years, or until, at the

earliest, November 15, 2014. Ms. Corniel's motion for reconsideration of that order was

denied. Mr. Corneil then successfully moved for an order extending the judgment for an

additional 10 years, through November 14,2024.

        Mr. Corneil relied on the judgment to garnish the nonexempt portion of Ms.

Corneil's wages from her employer on several occasions. The writ at issue in this

appeal-Writ "E"-was filed on November 5,2014. Ms. Corneil's employer answered

the writ indicating that $934.14 of Ms. Corneil's wages from the period covered were

subject to garnishment. A judgment on the employer's answer was entered on March 4,

2015.

        Ms. Corneil relied on that judgment to file this appeal. Her brief challenges the

underlying orders determining the duration of the judgment and extending it.

                                        ANALYSIS

        Mr. Corniel asks us to dismiss the appeal as untimely. It was filed on April 6,

2015, which is 33 days after the judgment on answer to the writ of garnishment was

entered.




                                              3

No. 33264-I-III
In re Marriage ofCorneil


       In general, an appeal from a final judgment must be taken within 30 days, or the

appeal will be dismissed as untimely. RAP 5.2. The timely filing of a notice of appeal

from a judgment is a jurisdictional step in the perfection of an appeal. Mackey v.

Champlin, 68 Wn.2d 398,399,413 P.2d 340 (1966). In order to perfect her appeal, Ms.

Corneil needed to file her notice by Friday, April 3, 2015. She did not.

       We enjoy discretion to excuse delay in an appeal under RAP 18.S(a), which

provides that the appellate court may, "on its own initiative or on motion of a party,

waive or alter the provisions of any of these rules and enlarge or shorten the time within

which an act must be done in a particular case in order to serve the ends ofjustice." Our

discretion is subject to RAP lS.S(b), which provides that we will "only in extraordinary

circumstances and to prevent a gross miscarriage ofjustice extend the time within which

a party must file a notice of appeal."

       Ms. Corneil has not moved the court under RAP IS.S for an extension of the time

within which to appeal, nor would we grant one if she had. She did not timely appeal the

underlying order determining that the duration of Mr. Corneil' s judgment against her

extended to November 2014 or the order extending the judgment for another 10 years.

The orders appear to have been appropriately entered in each case.

       Both parties request attorney' fees, relying on RAP IS.1 and RCW 6.27.230,

which provides for an award of fees to a party who successfully controverts a garnishee's

answer. Neither Ms. Corneil nor Mr. Corneil controverted the garnishee's answer, so the

                                             4

No. 33264-I-III
In re Marriage ofCorneil


statute does not apply. Mr. Comeil also asks us to award fees on the basis of a frivolous

appeal. Although it is a close call, we decline to find the appeal frivolous.

       The appeal is dismissed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 




                                              Lawrence~Berrey,    J.
                                                                                j





                                              5